                      1      MELANIE A. HILL, ESQ.
                             Nevada Bar No. 8796
                      2      MELANIE HILL LAW PLLC
                             1925 Village Center Circle, Suite150
                      3
                             Las Vegas, NV 89134
                      4      Tel.: (702) 362-8500
                             Fax.: (702) 362-8505
                      5      Email: Melanie@MelanieHillLaw.com
                             Attorneys for Plaintiff Steven Earl Carr
                      6

                      7

                      8

                      9
                                                           UNITED STATES DISTRICT COURT
                   10
                                                                  DISTRICT OF NEVADA
                   11

                   12        STEVEN EARL CARR, an individual,
                                                                                Case No.: 2:20-cv-01850-GMN-NJK
                   13                        Plaintiff,
                                                                                STIPULATION AND ORDER FOR
                   14        v.                                                 EXTENSION OF TIME FOR PLAINTIFF
                   15                                                           TO RESPOND TO MOTION TO DISMISS
                             UNITED STATES OF AMERICA; DAVID                    FILED BY DEFENDANTS UNITED STATES
                   16        N. KARPEL, individually, DOES 1 through            OF AMERICA AND DAVID N. KARPEL
                             100; and ROES 1 through 100; inclusive,            [ECF No. 26] AND FOR DEFENDANTS TO
                   17                                                           FILE THEIR REPLY
                                             Defendants.
                   18                                                           (First Request)
                   19

                   20               NOW COMES the Plaintiff, STEVEN EARL CARR, by and through his attorneys, Melanie

                   21        A. Hill and Melanie Hill Law PLLC, and Defendants UNITED STATES OF AMERICA and DAVID

                   22        N. KARPEL, by and through their attorneys, Assistant United States Attorney Gregory Addington,

                   23        who hereby stipulate that Plaintiffs may have an extension of time from the current deadline of July

                   24        16, 2021 until August 2, 2021, within which to respond to the Defendants’ Motions to Dismiss [ECF

                   25        No. 26]. The parties further stipulate that Defendants shall have an extension of time from the current

                   26        deadline of July 23, 2021 until August 23, 2021 to file their reply in support of the Motion to Dismiss

                   27        [ECF No. 26]. This Stipulation is made at the request of all parties for the reasons set forth herein

                   28
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                              1 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
                      1      and this is the first request for an extension of the deadlines to respond and reply to the pending

                      2      Motion to Dismiss [ECF No. 26].

                      3             In support of this Stipulation and Order, the parties state as follows:

                      4             1. The second amended complaint was filed in this case on July 2, 2021 [ECF No. 25] after
                      5
                             the Court entered an Order granting Plaintiff’s Motion for Leave to File Proposed Second Amended
                      6
                             Complaint and denying Defendants’ Motion to Dismiss as moot on July 2, 2021 [ECF No. 24].
                      7
                                    2. Defendants filed their Motion to Dismiss Plaintiff’s Second Amended Complaint on July
                      8
                             2, 2021 [ECF No. 26].
                      9
                   10               3. Counsel for all parties have conferred regarding Plaintiffs’ request for an extension of the

                   11        response deadline given her vacation from July 2, 2021 until July 14, 2021, and counsel for the
                   12        Defendants has agreed to the requested extension. Defendants have also requested an extension of
                   13
                             their reply deadline due to their early August vacation and Plaintiff has agreed.
                   14
                                    4. This stipulation and order are being brought in good faith and is not sought for any
                   15
                             improper purpose or other purpose of delay, but to allow counsel for the parties’ additional time to
                   16

                   17        respond and reply to the motion to dismiss and brief the necessary issues raised in the motion to

                   18        dismiss due to their summer vacation schedules and unavailability.

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26        ///

                   27        ///
                   28
                             ///
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                                2 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
                      1             WHEREFORE, the parties respectfully request that the Court extend the deadline for Plaintiff

                      2      to respond to Defendants’ Motion to Dismiss [ECF No. 26] from the current deadline of July 16,
                      3
                             2021 until August 2, 2021. The parties further respectfully request that the Court extend the deadline
                      4
                             for Defendants to file their reply from the current deadline of July 23, 2021 until August 23, 2021.
                      5
                                        DATED this 13th day of July, 2021.
                      6
                                Respectfully submitted,                            Respectfully submitted,
                      7

                      8         MELANIE HILL LAW PLLC                              CHRISTOPHER CHIOU
                                                                                   Acting United States Attorney
                      9
                                  /s/ Melanie A. Hill                                /s/ Gregory Addington
                   10           __________________________________                 ____________________________________
                                Melanie A. Hill, Esq. (NV Bar No. 8796)            Gregory Addington (NV Bar No. 6875)
                   11
                                1925 Village Center Circle, Suite 150              Assistant United States Attorney
                   12           Las Vegas, NV 891034                               400 South Virginia Street, Suite 900
                                Tel.: (702) 362-8500                               Reno, NV 89501
                   13           Email: Melanie@MelanieHillLaw.com                  Tel.: (775) 784-5438
                                Attorney for Plaintiff Steven Earl Carr            Email: Greg.Addington@usdoj.gov
                   14                                                              Attorney for Defendants United States of
                   15                                                              America, David L. Jaffe, and David N. Karpel

                   16

                   17

                   18            IT IS SO ORDERED.
                                                                                   IT IS SO ORDERED:
                   19            Dated this ____
                                             14 day of July, 2021.
                   20
                                                                                   ______________________________________
                   21                                                              UNITED STATES DISTRICT JUDGE
                                 ___________________________
                   22            Gloria M. Navarro, District Judge
                   23            UNITED STATES DISTRICT COURT                      DATED: _________________

                   24

                   25

                   26

                   27

                   28
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                               3 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
